Per Cur.

It does not appear that the objection was made at the trial, nor that the verdict was taken subject to the opinion of the Court; and substantial justice being done, the Court will not turn the party round upon a formal objection. Besides, the defendant has a right to review; in which case the Court never grant a new trial, unless the party moving for it relinquish that right. (1)

New trial refused.


 In Wilkinson vs. Payne, 4 T. Rep. 468, the Court of King’s Bench refused a new trial in a case where the jury had found a verdict in conformity to the substantial justice of the case, but upon a presumption contrary to the evidence.